Exhibit 10.10























==========================================================================
























SUNCOKE ENERGY, INC.
SPECIAL EXECUTIVE SEVERANCE PLAN
(Effective as of December 9, 2015)


















==========================================================================




































SunCoke Energy, Inc.




--------------------------------------------------------------------------------

Exhibit 10.10

Special Executive Severance Plan




ARTICLE I
DEFINITIONS
1.1. “Annual Compensation” shall mean a Participant’s annual base salary as in
effect immediately prior to the Change in Control, or, if greater, immediately
prior to the Employment Termination Date, plus the greater of (x) the
Participant’s annual guideline (target) bonus as in effect immediately before
the Change in Control or, if higher, the Employment Termination Date, or (y) the
average annual bonus awarded to the Participant with respect to the three years
ending before the Change in Control or, if higher, with respect to the three
years ending before the Employment Termination Date.
1.2. “Affiliate” shall mean any entity that directly, or indirectly through one
or more intermediaries, controls, is controlled by, or is under common control
with SunCoke Energy, Inc.
1.3. “Benefit” or “Benefits” shall mean any or all of the benefits that a
Participant is entitled to receive pursuant to Article IV of the Plan.
1.4. “Benefit Extension Period” shall mean:
(a) for the Chief Executive Officer, three years; and
(b) for each other Participant, two years.
1.5. “Board of Directors” shall mean the Board of Directors of SunCoke Energy,
Inc.
1.6. “Business Combination” shall have the meaning provided herein at
Section 1.7(c).
1.7. “Change in Control” shall mean the occurrence of any of the following
events:
(a) The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) of beneficial
ownership (within the meaning of Rule 13d-3 promulgated under the Exchange Act)
of twenty percent (20%) or more of either: (i) the then-outstanding shares of
common stock of SunCoke Energy, Inc. (the “Outstanding Company Common Stock”) or
(ii) the combined voting power of the then-outstanding voting securities of
SunCoke Energy, Inc. entitled to vote generally in the election of directors
(the “Outstanding Company Voting Securities”); provided, however, that, for
purposes of this Section 1.7(a), the following acquisitions shall not constitute
a Change in Control:
(A) any acquisition directly from SunCoke Energy, Inc.,
(B) any acquisition by SunCoke Energy, Inc.,
(C) any acquisition by any employee benefit plan (or related trust) sponsored or
maintained by SunCoke Energy, Inc. or any company controlled by, controlling or
under common control with SunCoke Energy, Inc., or
(D) any acquisition by any entity pursuant to a transaction that complies with
Sections 1.7(c)(1), (c)(2) and (c)(3) of this definition;
(b) Individuals who, as of the date that the plan becomes effective, constitute
the Board of Directors (the “Incumbent Board”) cease for any reason to
constitute at least a majority of the Board of Directors; provided, however,
that any individual becoming a director subsequent to the date hereof




--------------------------------------------------------------------------------

Exhibit 10.10

whose election, or nomination for election by the shareholders of SunCoke
Energy, Inc., was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board of Directors;
(c) Consummation of a reorganization, merger, statutory share exchange or
consolidation or similar corporate transaction involving SunCoke Energy, Inc. or
any of its subsidiaries, a sale or other disposition of all or substantially all
of the assets of SunCoke Energy, Inc., or the acquisition of assets or stock of
another entity by SunCoke Energy, Inc. or any of its subsidiaries (each, a
“Business Combination”), in each case unless, following such Business
Combination,
(i) all or substantially all of the individuals and entities that were the
beneficial owners of the Outstanding Company Common Stock and the Outstanding
Company Voting Securities immediately prior to such Business Combination
beneficially own, directly or indirectly, more than fifty percent (50%) of the
then-outstanding shares of common stock and the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including, without limitation, a corporation that, as a result of
such transaction, owns SunCoke Energy, Inc. or all or substantially all of the
assets of SunCoke Energy, Inc., either directly or through one or more
subsidiaries) in substantially the same proportions as their ownership
immediately prior to such Business Combination of the Outstanding Company Common
Stock and the Outstanding Company Voting Securities, as the case may be,
(ii) no Person (excluding any corporation resulting from such Business
Combination or any employee benefit plan (or related trust) of SunCoke Energy,
Inc. or such corporation resulting from such Business Combination or any of
their respective subsidiaries) beneficially owns, directly or indirectly, twenty
percent (20%) or more of, respectively, the then-outstanding shares of common
stock of the corporation resulting from such Business Combination or the
combined voting power of the then-outstanding voting securities of such
corporation, except to the extent that such ownership existed prior to the
Business Combination, and
(iii) at least a majority of the members of the board of directors of the
corporation resulting from such Business Combination were members of the
Incumbent Board at the time of the execution of the initial agreement or of the
action of the Board of Directors providing for such Business Combination; or
(d) Approval by the shareholders of SunCoke Energy, Inc. of a complete
liquidation or dissolution of SunCoke Energy, Inc;
provided, however, that in no event shall the IPO or the subsequent distribution
of shares of common stock, par value $0.01, of SunCoke Energy, Inc., from
Sunoco, Inc. to the shareholders of Sunoco, Inc. constitute a Change in Control
as defined above.
1.8. “Chief Executive Officer” shall mean the individual serving as the Chief
Executive Officer of SunCoke Energy, Inc. as of the date of reference.
1.9. “Code” shall mean the Internal Revenue Code of 1986, as amended.
1.10. “Committee” shall mean the administrative committee designated pursuant to
Article VI of the Plan to administer the Plan in accordance with its terms.




--------------------------------------------------------------------------------

Exhibit 10.10

1.11. “Company” shall mean SunCoke Energy, Inc., and any Affiliate.
1.12. “Company Service” shall mean, for purposes of determining Benefits
available to any Participant in this Plan, the total aggregate recorded length
of such Participant’s service with SunCoke Energy, Inc. or any Affiliate (while
it is an Affiliate). Company Service shall commence with the Participant’s
initial date of employment with the Company, and shall end with such
Participant’s death, retirement, or termination for any reason. Company Service
also shall include:
(a) all periods of approved leave of absence (civil, family, medical, military,
or Olympic); provided, however, that the Participant returns to work within the
prescribed time following the leave;
(b) any break in service of thirty (30) days or less; and
(c) any service credited under applicable Company policies with respect to the
length of a Participant’s employment by any non-affiliated entity that
subsequently becomes an Affiliate or part of the operations of the Company.
1.13. “Disability” shall mean any illness, injury or incapacity of such duration
and type as to render a Participant eligible to receive long-term disability
benefits under the applicable broad-based long-term disability program of the
Company.
1.14. “Compensation Committee” shall mean the compensation committee of the
Board of Directors.
1.15. “Employment Termination Date” shall mean the date on which a Participant
separates from service as defined in Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”) and the regulations issued thereunder.
1.16. “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended.
1.17. “Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.
1.18. “Incumbent Board” shall have the meaning provided herein at Section
1.7(b).
1.19. “IPO” shall mean the initial public offering of the SunCoke Energy, Inc.
1.20. “Involuntary Plan” shall mean the SunCoke Energy, Inc. Executive
Involuntary Severance Plan.
1.21. “Just Cause” shall mean:
(a) the willful and continued failure of the Participant to perform
substantially the Participant’s duties with the Company (other than any such
failure resulting from incapacity due to physical or mental illness or following
notice of employment termination by the Participant pursuant to Section
1.28(b)), after a written demand for substantial performance is delivered to the
Participant by the Board of Directors or the Chief Executive Officer that
specifically identifies the manner in which the Board of Directors or the Chief
Executive Officer believes that the Participant has not substantially performed
the Participant’s duties, or
(b) the willful engaging by the Participant in illegal conduct or gross
misconduct that is materially and demonstrably injurious to the Company.
For purposes of this Section 1.22, no act, or failure to act, on the part of the
Participant shall be considered “willful” unless it is done, or omitted to be
done, by the Participant in bad faith or without reasonable belief that the
Participant’s action or omission was in the best interests of the Company. Any
act,




--------------------------------------------------------------------------------

Exhibit 10.10

or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Participant in good faith and in the best interests of the Company.
1.22. “Outstanding Company Common Stock” shall have the meaning provided herein
at Section 1.7(a).
1.23. “Outstanding Company Voting Stock” shall have the meaning provided herein
at Section 1.7(a).
1.24. “Participant” shall mean any individual officer or executive designated by
the Chief Executive Officer of the Company on or before the occurrence of any
Change in Control; provided, however, that such individual is employed by the
Company on or before such Change in Control. For purposes of Section 4.6 of this
Plan, each former officer or executive designated by the Chief Executive Officer
also shall be a Participant.
1.25. “Person” shall have the meaning provided herein at Section 1.7(a).
1.26. “Plan” shall mean the SunCoke Energy, Inc. Special Executive Severance
Plan, as set forth herein, and as the same may from time to time be amended.
1.27. “Qualifying Termination” of the employment of a Participant shall mean any
of the following:
(a) a termination of employment by the Company within two (2) years after a
Change in Control, other than for Just Cause, death or Disability;
(b) a termination of employment by the Participant within two (2) years after a
Change in Control for one or more of the following reasons:
(i) the assignment to such Participant of any duties inconsistent in a way
significantly adverse to such Participant, with such Participant’s positions,
duties, responsibilities and status with the Company immediately prior to the
Change in Control, or a significant reduction in the duties or responsibilities
held by the Participant immediately prior to the Change in Control, or a
significant change in the Participant’s reporting responsibilities, title or
offices as in effect immediately prior to the Change in Control that is adverse
to the Participant, in each case except in connection with such Participant’s
termination of employment by the Company for Just Cause; or
(ii) a material reduction in the Participant’s (A) annual base salary or (B)
total annual compensation opportunity, from such base salary or total annual
compensation opportunity in effect immediately prior to the Change in Control;
or
(iii) the Company requires the Participant to be based anywhere other than the
Participant’s present work location or a location within thirty-five (35) miles
from the present location; or the Company requires the Participant to travel on
Company business to an extent substantially more burdensome than such
Participant’s travel obligations during the period of twelve (12) consecutive
months immediately preceding the Change in Control; or
(iv) the Company fails to obtain a satisfactory agreement from any successor to
assume and perform this Plan, as contemplated by Section 10.11 hereof, or
(v) any other action or inaction that constitutes a material breach by the
Company of this Plan with respect to such Participant,




--------------------------------------------------------------------------------

Exhibit 10.10

(each of clauses (i) through (v), a “Good Reason Event”); provided, however,
that in the case of any such termination of employment by the Participant under
this subparagraph (b), such termination shall not be deemed to be a Qualifying
Termination unless (x) Participant has notified the Company in writing
describing the occurrence of one or more Good Reason Events within sixty (60)
days of such occurrence, (y) the Company fails to cure such Good Reason Event
within thirty (30) days after its receipt of such written notice and (z) the
termination of employment occurs within one hundred twenty (120) days after the
occurrence of the applicable Good Reason Event.
1.28. “SunCoke Energy, Inc.” shall mean SunCoke Energy, Inc., a Delaware
corporation, and any successor thereto by merger, consolidation, liquidation or
purchase of assets or stock or similar transaction.


ARTICLE II
BACKGROUND, PURPOSE AND TERM OF PLAN
2.1. Background. SunCoke Energy, Inc. maintains this Plan for the purpose of
providing severance allowances to Participants whose employment is terminated in
connection with or following a Change in Control. The Plan shall be effective as
of July 27, 2011 (the “Effective Date”).
2.2. Purpose of the Plan. The Plan, as set forth herein, has been adopted by the
Board of Directors, or a committee thereof, delegated such responsibility,
acting in its sole discretion, in recognition that the possibility of a major
transaction or a Change in Control exists and that such possibility, and the
uncertainty and questions which it may raise among management, may result in the
departure or distraction of key management personnel to the detriment of the
Company. The Board of Directors has determined that appropriate steps should be
taken to reinforce and encourage the continued attention and dedication of
Participants, as key members of Company’s management, to their assigned duties
without distraction.
2.3. Term of the Plan. The Plan will continue until such time as the Board of
Directors, or a committee thereof, delegated such responsibility, acting in its
sole discretion, elects to modify, supersede or terminate it; provided, however,
that no such action taken after a Change in Control, or before, but in
connection with, a Change in Control, may terminate or reduce the benefits or
prospective benefits of any individual who is a Participant on the date of the
action without the express written consent of the Participant.


ARTICLE III
PARTICIPATION AND ELIGIBILITY FOR BENEFITS
3.1. General Requirements. Participants shall be designated in accordance with
Section 1.25. Except with respect to the benefits and payments under Section
4.6, in order to receive a Benefit under this Plan, a Participant’s employment
must have been terminated as a result of a Qualifying Termination.
3.2. Qualifying Termination. The Committee shall determine whether any
termination of a Participant is a Qualifying Termination. The Participant shall
follow the procedures described in Article IX for presenting his or her claim
for Benefits under this Plan.


ARTICLE IV
BENEFITS




--------------------------------------------------------------------------------

Exhibit 10.10

4.1. Amount of Immediate Cash Benefit; Qualifying Termination. In the event of a
termination of employment that would qualify the Participant for Benefits that
is a Qualifying Termination, the cash amount to be paid to a Participant
eligible to receive Benefits under Section 3.1 hereof shall be paid as provided
in Section 5.1 hereof and shall equal the sum of the following:
(a) An amount equal to the Participant’s earned vacation (as determined under
the Company’s applicable vacation policy as in effect at the time of the Change
in Control) through his or her Employment Termination Date;
(b)(i) for the Chief Executive Officer, Annual Compensation multiplied by three
(3); and (ii) for each other Participant, Annual Compensation multiplied by two
(2);
(c) In addition to the annual compensation benefit described in Section 4.1(b),
a Participant whose Employment Termination Date occurs prior to April 1 of a
calendar year, will be entitled to the annual cash bonus payable for the prior
year, to the extent not yet paid; and
(d) In addition to the annual compensation benefit described in Section 4.1(b),
a Participant whose Employment Termination Date occurs between April 1 and
December 31 of a calendar year will be entitled to a one-time pro rata portion
of the current year target annual cash bonus for which the Participant is
eligible, adjusted for actual Company performance for the calendar year in which
the Employment Termination Date occurs, based on such Participant’s salary or
wages earned through the Employment Termination Date. The applicable pro rata
portion will be equal to a fraction, the denominator of which will be 12, and
numerator of which will be the number of full and partial calendar months
actually worked; provided however, that calendar months during which the
Participant worked less than fifteen days will not be counted in determining the
numerator. Subject to Section 5.1 hereof, to the extent applicable, such
prorated bonus will be paid on the customary payout date, which shall be no
later than March 15 of the subsequent calendar year.”
4.2. Executive Severance Benefits. In the event that Benefits are paid under
Section 4.1, the Participant shall continue to be entitled, through the end of
his/her Benefit Extension Period, to those employee benefits, based upon the
amount of coverage or benefits provided at the Change in Control, listed below:
(a) Death benefits in an amount equal to one (1) times the Participant’s annual
base salary at the Employment Termination Date (provided, however, that any
supplemental coverages elected under the SunCoke Energy, Inc. Death Benefits
Plan (or any similar plan of any of the following: a subsidiary or affiliate
which has adopted this Plan; a corporation succeeding to the business of SunCoke
Energy, Inc.; and/or any subsidiary or affiliate, by merger, consolidation or
liquidation or purchase of assets or stock or similar transaction) will be
discontinued under the terms of such plan or plans); and
(b) Medical plan benefits (including dental coverage), with COBRA continuation
eligibility beginning as of the end of the Benefit Extension Period.
In each case, when contributions are required of all Executive Resource
Employees at the time of the Participant’s Employment Termination Date, or
thereafter, if required of all other active Executive Resource Employees, the
Participant shall continue to be responsible for making the required
contributions during the Benefit Extension Period in order to be eligible for
the coverage. The difference between the cost for such medical plan benefits
under Code Section 4980B and the amount of the necessary contributions that a
Participant is required to pay for such coverage as provided above will be paid
by the Company and considered imputed income to such Participant. Each
Participant is responsible for the payment of income tax due as a result of such
imputed income. Each Participant also shall be entitled to reasonable
outplacement services during the Benefit Extension Period, at no cost to the
Participant (but only to the extent such services are




--------------------------------------------------------------------------------

Exhibit 10.10

provided no later than the end of the second calendar year following the year of
the Participant’s Employment Termination Date and are paid for directly by the
Company no later than the end of the third calendar year following the year of
the Participant’s Employment Termination Date), from an experienced third-party
vendor selected by the Committee and consistent with vendors used in connection
with the SunCoke Energy, Inc. Involuntary Termination Plan immediately before
the Change in Control.
4.3. Retirement and Savings Plans. This Plan shall not govern and shall in no
way affect the Participant’s interest in, or entitlement to benefits under, any
of the Company’s “qualified” or supplemental retirement plans, and payments
received under any such plans shall not affect a Participant’s right to any
Benefit hereunder.
4.4. Relationship to Involuntary Plan. If a Participant becomes entitled to
receive severance benefits under this Plan, the Participant shall not be
entitled to any benefits under the Involuntary Plan.
4.5. Effect on Other Benefits. There shall not be drawn from the continued
provision by the Company of any of the aforementioned Benefits any implication
of continued employment or of continued right to accrual of retirement benefits
under the Company’s qualified or supplemental retirement plans, nor shall a
terminated employee, except as otherwise provided under the terms of the Plan,
accrue vacation days, paid holidays, paid sick days or other similar benefits
normally associated with employment for any part of the Benefit Extension Period
during which benefits are payable under this Plan. A Participant shall have no
duty to mitigate with respect to Benefits under this Plan by seeking or
accepting alternative employment. Further, the amount of any payment or benefit
provided for in this Plan shall not be reduced by any compensation earned by the
Participant as the result of employment by another employer, by retirement
benefits, by offset against any amount claimed to be owed by the Participant to
the Company, or otherwise.
4.6. Legal Fees and Expenses. The Company also shall pay to the Participant (or
the Participant’s representative) all legal fees and expenses incurred by or
with respect to the Participant during his lifetime or within ten (ten) years
after his death:
(a) in disputing in good faith any issue relating a Qualifying Termination
entitling the Participant to Benefits under this Plan (including any good faith
dispute regarding whether or not a Qualifying Termination has occurred); or
(b) in seeking in good faith to obtain or enforce any benefit or right provided
by this Plan (or the payment of any Benefits through any trust established to
fund Benefits under this Plan).
Such payments shall be made as such fees and expenses are incurred by the
Participant (or the Participant’s representative), but in no event later than
five (5) business days after delivery of the Participant’s (or Participant’s
representative’s) written requests for payment accompanied with such evidence of
fees and expenses incurred as the Company reasonably may require.
Notwithstanding the foregoing sentence, all such payments shall be made on or
before the close of the calendar year following the calendar year in which the
expense was incurred. The amount of expenses eligible for reimbursement under
this provision in one calendar year may not affect the amount of expenses
eligible for reimbursement under this provision in any other calendar year. The
Participant (or Participant’s representative) shall reimburse the Company for
such fees and expenses at such time as a court of competent jurisdiction, or
another independent third party having similar authority, determines that the
Participant’s claim was frivolously brought without reasonable expectation of
success on the merits thereof.
4. 7. Excise Tax Reduction. If in connection with the Change in Control (i) a
Participant would be or is subject to an excise tax under Section 4999 of the
Internal Revenue Code (an “Excise Tax”) with respect to the Benefits, or any
other cash, benefits or other property received, or any acceleration of vesting
of any




--------------------------------------------------------------------------------

Exhibit 10.10

benefit or award (the “Change in Control Benefits”), and (ii) the total net
after-tax amount of the Participant's Change in Control Benefits (after taking
into account federal, state and local income and employment taxes and the Excise
Tax) is less than the pre-tax Change in Control Benefits reduced to the largest
amount that would not trigger the imposition of such Excise Tax, then the
Participant's Benefits shall be so reduced so that no Excise Tax is imposed.
Within 15 days after the Participant's termination of employment, a nationally
recognized accounting firm selected by the Company shall make a determination as
to whether any Excise Tax would be reported with respect to the Change in
Control Benefits and, if so, the amount of the Excise Tax, the total net
after-tax amount of the Change in Control Benefits (after taking into account
federal, state and local income and employment taxes and the Excise Tax) and the
amount of reduction to the Change in Control Benefits necessary to avoid such
Excise Tax. The Participant shall determine the particular Change in Control
Benefits to be reduced, and the Company shall provide the Participant with such
information as is necessary to make such determination. The Company shall be
responsible for all fees and expenses connected with the determinations by the
accounting firm pursuant to this Section 4. 7. The Participant agrees to notify
the Company in the event of any audit or other proceeding by the IRS or any
taxing authority in which the IRS or other taxing authority asserts that any
Excise Tax should be assessed against the Participant and to cooperate with the
Company in contesting any such proposed assessment with respect to such Excise
Tax.
ARTICLE V
METHOD AND DURATION OF BENEFIT PAYMENTS
5.1. Method of Payment. Subject to the last sentence of Section 5.1, the cash
Benefits to which a Participant is entitled, as determined pursuant to Article
IV hereof, shall be paid in a lump sum. Payment shall be made by mailing to the
last address provided by the Participant to the Company. In general, subject to
the last sentence of this Section 5.1, payment shall be made within fifteen (15)
days after the Participant’s Employment Termination Date but in no event later
than thirty (30) days thereafter; provided, however, that payment of any
Benefits under any provision of the Plan that are deferred compensation for
purposes of Code Section 409A to any Participant who is a specified employee
determined in accordance with Code Section 409A (a “Specified Employee”) shall
be paid in a lump sum on the later of the date such payments are due or the date
that is six months after the Participant’s Employee Termination Date. In the
event the Company should fail to pay when due the amounts described in Article
IV (determined without regard to the payment delay to Specified Employees
required by Code Section 409A), the Participant shall also be entitled to
receive from the Company an amount representing interest on any unpaid or
untimely amounts from the due date (determined without regard to the payment
delay to Specified Employees required by Code Section 409A) to the date of
payment at a rate equal to the prime rate of Citibank, N.A. as in effect from
time to time after such due date. Notwithstanding anything to the contrary
contained in this Plan, if (x) a Participant also participates in the
Involuntary Plan and (y) the Change in Control does not constitute a “change in
the ownership of the corporation,” a “change in effective control of the
corporation” or a “change in the ownership of a substantial portion of the
assets of the corporation” within the meaning of Section 409A(a)(2)(A)(v) of the
Code, then payment of the cash Benefits provided under Section 4.1(b) of the
Plan shall be made in equal monthly installments in accordance with Section 5.1
of the Involuntary Plan and during a number of months equal to the number of
months that would apply to such Participant based on Section 1.5(b) of the
Involuntary Plan.
5.2. Payments to Beneficiary(ies). Each Participant shall designate a
beneficiary(ies) to receive any Benefits due hereunder in the event of the
Participant’s death prior to the receipt of all such Benefits. Such beneficiary
designation shall be made in the manner, and at the time, prescribed by the
Company in its sole discretion. In the absence of an effective beneficiary
designation hereunder, the Participant’s estate shall be deemed to be his or her
designated beneficiary.




--------------------------------------------------------------------------------

Exhibit 10.10



ARTICLE VI
ADMINISTRATION
6.1. Appointment of the Committee. The Committee shall consist of three (3) or
more persons appointed by the Compensation Committee. Committee members may be,
but need not be, employees of SunCoke Energy, Inc. Following a Change in
Control, the individuals most recently so appointed to serve as members of the
Committee before the Change in Control, or successors whom they approve, shall
continue to serve as the Committee.
6.2. Tenure of the Committee. Before a Change in Control, Committee members
shall serve at the pleasure of the Compensation Committee and may be discharged,
with or without cause, by the Compensation Committee. Committee members may
resign at any time on ten (10) days’ written notice.
6.3. Authority and Duties. It shall be the duty of the Committee, on the basis
of information supplied to it by the Company, to determine the eligibility of
each Participant for Benefits under the Plan, to determine the amount of Benefit
to which each such Participant may be entitled, and to determine the manner and
time of payment of the Benefit consistent with the provisions hereof. In
addition, the exercise of discretion by the Committee need not be uniformly
applied to similarly situated Participants. The Company shall make such payments
as are certified to it by the Committee to be due to Participants. The Committee
shall have the full power and authority to construe, interpret and administer
the Plan, to correct deficiencies therein, and to supply omissions. Except as
provided in Section 9.2, all decisions, actions and interpretations of the
Committee shall be final, binding and conclusive upon the parties.
6.4. Action by the Committee. A majority of the members of the Committee shall
constitute a quorum for the transaction of business at a meeting of the
Committee. Any action of the Committee may be taken upon the affirmative vote of
a majority of the members of the Committee at a meeting, or at the direction of
the chairperson, without a meeting by mail, telegraph, telephone or electronic
communication device; provided that all of the members of the Committee are
informed of their right to vote on the matter before the Committee and of the
outcome of the vote thereon.
6.5. Officers of the Committee. The Compensation Committee shall designate one
of the members of the Committee to serve as chairperson thereof. The
Compensation Committee shall also designate a person to serve as Secretary of
the Committee, which person may be, but need not be, a member of the Committee.
6.6. Compensation of the Committee. Members of the Committee shall receive no
compensation for their services as such. However, all reasonable expenses of the
Committee shall be paid or reimbursed by the Company upon proper documentation.
The Company shall indemnify members of the Committee against personal liability
for actions taken in good faith in the discharge of their respective duties as
members of the Committee and shall provide coverage to them under the Company’s
Liability Insurance program(s).
6.7. Records, Reporting and Disclosure. The Committee shall keep all individual
and group records relating to Participants and former Participants and all other
records necessary for the proper operation of the Plan. Such records shall be
made available to the Company and to each Participant for examination during
business hours except that a Participant shall examine only such records as
pertain exclusively to the examining Participant and to the Plan. The Committee
shall prepare and shall file as required by law or regulation, all reports,
forms, documents and other items required by ERISA, the Internal Revenue Code,
and every other relevant statute, each as amended, and all regulations
thereunder (except that the Company,




--------------------------------------------------------------------------------

Exhibit 10.10

as payor of the Benefits, shall prepare and distribute to the proper recipients
all forms relating to withholding of income or wage taxes, Social Security
taxes, and other amounts which may be similarly reportable).
6.8. Actions of the Chief Executive Officer. Whenever a determination is
required of the Chief Executive Officer under the Plan, such determination shall
be made solely at the discretion of the Chief Executive Officer. In addition,
the exercise of discretion by the Chief Executive Officer need not be uniformly
applied to similarly situated Participants and shall be final and binding on
each Participant or beneficiary(ies) to whom the determination is directed.
6.9. Bonding. The Committee shall arrange any bonding that may be required by
law, but no amount in excess of the amount required by law (if any) shall be
required by the Plan.


ARTICLE VII
AMENDMENT AND TERMINATION
7.1. Amendment, Suspension and Termination. The Company, acting through the
Board of Directors, retains the right, at any time and from time to time, to
amend, suspend or terminate the Plan in whole or in part, for any reason, and
without either the consent of or the prior notification to any Participant.
Notwithstanding the foregoing, no such action that is taken after a Change in
Control or before, but in connection with, a Change in Control, may terminate or
reduce the benefits or prospective benefits of any Participant on the date of
such action without the express written consent of the Participant. No
amendment, suspension or termination shall give the Company the right to recover
any amount paid to a Participant prior to the date of such action or to cause
the cessation and discontinuance of payments of Benefits to any person or
persons under the Plan already receiving Benefits. The Board of Directors shall
have the right to delegate its authority and powers hereunder, or any portion
thereof, to any committee of the Board of Directors, and shall have the right to
rescind any such delegation in whole or in part.


ARTICLE VIII
DUTIES OF THE COMPANY
8.1. Records. The Company shall supply to the Committee all records and
information necessary to the performance of the Committee’s duties.
8.2. Payment. The Company shall make payments from its general assets to
Participants and shall provide the Benefits described in Article IV hereof in
accordance with the terms of the Plan, as directed by the Committee.


ARTICLE IX
CLAIMS PROCEDURES
9.1. Application for Benefits. Benefits shall be paid by the Company following
an event that qualifies the Participant for Benefits. In the event a Participant
believes himself/herself eligible for Benefits under this Plan and Benefit
payments have not been initiated by the Company, the Participant may apply for
such Benefits by requesting payment of Benefits in writing from the Committee.




--------------------------------------------------------------------------------

Exhibit 10.10

9.2. Appeals of Denied Claims for Benefits. In the event that any claim for
Benefits is denied in whole or in part, the Participant (or beneficiary, if
applicable) whose claim has been so denied shall be notified of such denial in
writing by the Committee, within thirty (30) days following submission by the
Participant (or beneficiary, if applicable) of such claim to the Committee. The
notice advising of the denial shall specify the reason or reasons for denial,
make specific reference to pertinent Plan provisions, describe any additional
material or information necessary for the claimant to perfect the claim
(explaining why such material or information is needed), and shall advise the
Participant of the procedure for the appeal of such denial. All appeals shall be
made by the following procedure:
(a) The Participant whose claim has been denied shall file with the Committee a
notice of desire to appeal the denial. Such notice shall be filed within sixty
(60) days of notification by the Committee of the claim denial, shall be made in
writing, and shall set forth all of the facts upon which the appeal is based.
Appeals not timely filed shall be barred.
(b) The Committee shall, within thirty (30) days of receipt of the Participant’s
notice of appeal, establish a hearing date on which the Participant may make an
oral presentation to the Committee in support of his/her appeal. The Participant
shall be given not less than ten (10) days’ notice of the date set for the
hearing.
(c) The Committee shall consider the merits of the claimant’s written and oral
presentations, the merits of any facts or evidence in support of the denial of
benefits, and such other facts and circumstances as the Committee shall deem
relevant. If the claimant elects not to make an oral presentation, such election
shall not be deemed adverse to his/her interest, and the Committee shall proceed
as set forth below as though an oral presentation of the contents of the
claimant’s written presentation had been made.
(d) The Committee shall render a determination upon the appealed claim, within
sixty (60) days of the hearing date, which determination shall be accompanied by
a written statement as to the reasons therefor.


ARTICLE X
MISCELLANEOUS
10.1. Nonalienation of Benefits. None of the payments, benefits or rights of any
Participant shall be subject to any claim of any creditor, and, in particular,
to the fullest extent permitted by law, all such payments, benefits and rights
shall be free from attachment, garnishment, trustee’s process, or any other
legal or equitable process available to any creditor of such Participant. No
Participant shall have the right to alienate, anticipate, commute, pledge,
encumber or assign any of the benefits or payments which he/she may expect to
receive, contingently or otherwise, under this Plan.
10.2. No Contract of Employment. Neither the establishment of the Plan, nor any
modification thereof, nor the creation of any fund, trust or account, nor the
payment of any benefits shall be construed as giving any Participant, or any
person whosoever, the right to be retained in the service of the Company, and
all Participants shall remain subject to discharge to the same extent as if the
Plan had never been adopted.
10.3. Severability of Provisions. If any provision of this Plan shall be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other provisions hereof, and this Plan shall be construed and enforced as if
such provisions had not been included.




--------------------------------------------------------------------------------

Exhibit 10.10

10.4. Successors, Heirs, Assigns, and Personal Representatives. This Plan shall
be binding upon the heirs, executors, administrators, successors and assigns of
the parties, including each Participant, present and future.
10.5. Headings and Captions. The headings and captions herein are provided for
reference and convenience only, shall not be considered part of the Plan, and
shall not be employed in the construction of the Plan.
10.6. Gender and Number. Except where otherwise clearly indicated by context,
the masculine and the neuter shall include the feminine and the neuter, the
singular shall include the plural, and vice-versa.
10.7. Unfunded Plan. The Plan shall not be funded. A Participant’s right to
receive payment of Benefits hereunder shall be no greater than the right of any
unsecured creditor of the Company. The Company may, but shall not be required
to, set aside or earmark an amount necessary to provide the Benefits specified
herein (including the establishment of trusts). In any event, no Participant
shall have any right to, or interest in, any assets of the Company which may be
applied by the Company to the payment of Benefits except as may be provided
pursuant to the terms of any trust established by the Company to provide
Benefits.
10.8. Payments to Incompetent Persons, Etc. Any Benefit payable to or for the
benefit of a minor, an incompetent person or other person incapable of
receipting therefor shall be deemed paid when paid to such person’s guardian or
to the party providing or reasonably appearing to provide for the care of such
person, and such payment shall fully discharge the Company, the Committee and
all other parties with respect thereto.
10.9. Lost Payees. A Benefit shall be deemed forfeited if the Committee is
unable to locate a Participant to whom a Benefit is due. Such Benefit shall be
reinstated if application is made by the Participant for the forfeited Benefit
while this Plan is in operation.
10.10. Controlling Law. This Plan shall be construed and enforced according to
the laws of the State of Delaware to the extent not preempted by federal law.
10.11. Successor Employer. The Company shall require any successor or assignee,
whether direct or indirect, by purchase, merger, consolidation or otherwise, to
all or substantially all the business or assets of the Company, expressly and
unconditionally to assume and agree to perform the Company’s obligations under
this Plan, in the same manner and to the same extent that the Company would be
required to perform if no such succession or assignment had taken place. In such
event, the term “Company” shall mean the Company and any successor or assignee
to the business or assets which by reason hereof becomes bound by the terms and
provisions of this Plan.
10.12. Code Section 409A. This Plan is intended to comply with the requirements
of Code Section 409A or an exemption or exclusion therefrom and, with respect to
amounts that are subject to Code Section 409A, shall in all respects be
administered in accordance with Code Section 409A. Each payment under this Plan
shall be treated as a separate payment for purposes of Code Section 409A. In no
event may a Participant, directly or indirectly, designate the calendar year of
any payment to be made under this Agreement. Notwithstanding anything to the
contrary in this Plan, all reimbursements and in-kind benefits provided under
this Plan shall be made or provided in accordance with the requirements of
Section 409A of the Code, including, where applicable, the requirement that:
(a) any reimbursement is for expenses incurred during the Participant’s lifetime
(or during a shorter period of time specified in this Plan);




--------------------------------------------------------------------------------

Exhibit 10.10

(b) the amount of expenses eligible for reimbursement, or in-kind benefits
provided, during a calendar year may not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other calendar year,
except, if such benefits consist of the reimbursement of expenses referred to in
Section 105(b) of the Code, a maximum, if provided under the terms of the plan
providing such medical benefit, may be imposed on the amount of such
reimbursements over some or all of the period in which such benefit is to be
provided to the Participant as described in Treasury Regulation Section
1.409A-3(i)(iv)(B);
(c) the reimbursement of an eligible expense will be made no later than the last
day of the calendar year following the year in which the expense is incurred,
provided that the Participant shall have submitted an invoice for such fees and
expenses at least ten (10) days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred; and
(d) the right to reimbursement or in-kind benefits is not subject to liquidation
or exchange for another benefit.




